Defendant was convicted on a charge of unlawfully possessing a still, etc., and appeals.
The officers located a whisky still on the lands which were owned or in the possession of defendant. There was evidence from which a fair inference might be drawn that the defendant knew of the location and had a partial, if not complete, control thereof. The cause was submitted to the jury under a full and fair charge of the court, with the result of a verdict of guilt. While the evidence connecting the defendant with the possession of the still was largely circumstantial, we do not feel that this court would be justified in disturbing the finding.
Other rulings of the court have been examined and found to be without merit.
There is no prejudicial error in the record, and the judgment is affirmed.
Affirmed.